The opinion of the .court was delivered by
Hoyt, C. J.
By this action the appellant sought to have a certain mortgage in favor of respondents declared fraudulent as against the creditors of the mortgagor on the ground that it was not made solely for the benefit of the mortgagees, but was intended as a cover to aid the mortgagor in delaying the claims of his other creditors. The cause was heard upon the pleadings and proofs, and the finding of the superior court was against the claim of the appellant. A careful examination of the record has convinced us that no other finding could have been i’ightfully made. We have been unable to find anything in the proofs which tended to show that the mortgage was not made by the mortgagor and accepted by the mortgagees, in the best of faith, for the purposes appearing upon its face. There was some testimony tending to show that some time after the mortgage was made there was a consent on the part of the mortgagees that the time in *667which some of the installments were to be paid should be extended. It also appeared that the mortgagees consented to the payment of certain small sums which were being urgently pressed against the mortgagor, hut the mortgage having been made in good faith was not rendered fraudulent by these transactions.
The facts proven bring the case within the rule announced by this court in Warren v. His Creditors, 3 Wash. 48 (28 Pac. 257), and Ephraim v. Kelleher, 4 Wash. 243 (29 Pac. 985).
The judgment must be affirmed.
Anders, Scott and Dunbar, JJ., concur.
Gordon, J., not sitting.